Case 8:20-cv-00936-KKM-AAS Document 87 Filed 08/20/21 Page 1 of 4 PageID 432




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

THOMAS O’NEAL,

      Plaintiff,

v.                                           Case No. 8:20-cv-936-KKM-AAS

CDB AMERICAN FRANCHISE SYSTEM,
INC.; CDB AMERICAN SHAMAN,
LLC; SHAMAN BOTANICALS, INC.;
FLORIDA SHAMAN PROPERTIES, LLC;
BRANDON CARNES; and KATELYN SIGMAN,

      Defendants.
___________________________________/

                                    ORDER

      Plaintiff Thomas O’Neal moves for the entry of a charging lien on

Defendant Brandon Carnes’s membership interest in these nine Missouri

limited liability companies: (1) F&B, LLC; (2) BC Convenience, LLC; (3)

Dynamic Distribution, LLC; (4) Missouri A.S. Properties, LLC; (5) AS Mission

Wellness, LLC; (6) Arizona AS Properties, LLC; (7) Colorado Shaman

Properties, LLC; (8) Eighty8 Investments, LLC; and (9) Vast Distribution, LLC

(collectively, the Missouri LLCs). (Doc. 82, p.1).

      Mr. O’Neal obtained judgment against Mr.        Carnes and others for

$608,400.00. (Doc. 78). Under Federal Rule of Civil Procedure 69(a), the

procedure for executing judgment “must accord with the procedure of the state
                                        1
Case 8:20-cv-00936-KKM-AAS Document 87 Filed 08/20/21 Page 2 of 4 PageID 433




where the court is located.” Fed. R. Civ. P. 69(a)(1). Thus, Florida procedure

for executing judgments applies here.

      Florida Statute 605.0503(1) provides:

            On application to a court of competent jurisdiction by
            a judgment creditor of a member or a transferee, the
            court may enter a charging order against the
            transferable interest of the member or transferee for
            payment of the unsatisfied amount of the judgment
            with interest. Except as provided in subsection (5), a
            charging order constitutes a lien upon a judgment
            debtor's transferable interest and requires the limited
            liability company to pay over to the judgment creditor
            a distribution that would otherwise be paid to the
            judgment debtor.

      This court must therefore determine whether it has competent

jurisdiction to issue a charging order against Mr. Carnes’s membership

interests in the Missouri LLCs.

      Florida Statute § 605.0501 states that transferable interests in limited

liability companies, like membership interests, are personal property. Florida

courts have established that membership and other transferable interests in

limited liability companies are intangible personal property that “accompan[y]

the person of the owner.” Wells Fargo Bank, N.A. v. Barber, 85 F. Supp. 3d

1308, 1315–16 (M.D. Fla. 2015) (citing Beverly Beach Props. v. Nelson, 68 So.2d

604, 611 (Fla.1953)). As such, membership interests in foreign LLCs (like the

Missouri LLCs here) may be subject to a charging order issued by a Florida

                                        2
Case 8:20-cv-00936-KKM-AAS Document 87 Filed 08/20/21 Page 3 of 4 PageID 434




court if the other jurisdictional requirements are satisfied.

      “Florida courts do not have in rem or quasi in rem jurisdiction over

foreign property.” Sargeant v. Al–Saleh, 137 So.3d 432, 434 (Fla. Dist. Ct. App.

2014) (citations omitted). The cases favorably cited by Mr. O’Neal in his motion

confirm this requirement. See Wells Fargo Bank, N.A. v. Barber, 85 F. Supp.

3d 1308, 1315 (M.D. Fla. 2015) (“Therefore, because Barber resides in Florida,

Barber’s membership interest in Blaker is located with her in Florida and is

properly subject to in rem jurisdiction in this state”); In re McCuan, 2018 WL

11206025, *5 (Bankr. M.D. Fla. Feb. 13, 2018) (“Here, there is no dispute that

this Court has personal jurisdiction over Jill McCuan because her primary

residence is in Florida”).

      Mr. O’Neal failed to establish Mr. Carnes’s membership interests in the

Missouri LLCs are sufficiently domestic to Florida to establish in rem or quasi

in rem jurisdiction. Instead, Mr. Carnes is a Kansas resident with membership

interests in limited liability companies solely domestic to Missouri. (See Doc.

6, Doc. 82–1). As such, this court cannot exercise jurisdiction over Mr. Carnes’s

membership interests in the Missouri LLCs.

      Accordingly, Mr. O’Neal’s motion for a charging lien on Mr. Carnes’s

limited liability company interests in the Missouri LLCs is DENIED.




                                        3
Case 8:20-cv-00936-KKM-AAS Document 87 Filed 08/20/21 Page 4 of 4 PageID 435




      ORDERED in Tampa, Florida on August 20, 2021.




                                     4
